Exhibit 10.1

EXECUTION COPY

 

 

 

INVESTMENT AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE OF SHARES; USE OF PROCEEDS

    1   

1.1

    

Agreement to Issue, Sell and Purchase the Shares

    1   

1.2

    

Closing and Delivery of the Shares

    1   

1.3

    

Use of Proceeds

    2   

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

    2   

2.1

    

Organization and Qualification

    2   

2.2

    

Authorized Capital Stock

    3   

2.3

    

Issuance, Sale and Delivery of the Shares

    3   

2.4

    

Due Execution, Delivery and Performance of the Transaction Documents

    4   

2.5

    

Board Approval

    5   

2.6

    

Valid Offering

    5   

2.7

    

No Defaults

    5   

2.8

    

Properties

    5   

2.9

    

No Material Change

    6   

2.10

    

Material Contracts

    7   

2.11

    

Intellectual Property

    7   

2.12

    

Compliance

    11   

2.13

    

Litigation

    11   

2.14

    

Labor

    11   

2.15

    

Taxes

    12   

2.16

    

Transfer Taxes

    14   

2.17

    

Employee Benefits

    14   

2.18

    

Investment Company

    15   

2.19

    

Insurance

    16   

2.20

    

Real Property

    16   

2.21

    

Customers and Suppliers

    16   

2.22

    

Corrupt Practices

    16   

2.23

    

SEC Filings; Financial Statements

    16   

2.24

    

Internal Accounting Controls

    18   

2.25

    

Corporate Records

    18   

2.26

    

Nasdaq Compliance and Listing

    18   

2.27

    

Exchange Notes

    19   

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER

    19   

3.1

    

Investment Representations and Covenants

    19   

3.2

    

Authorization; Validity of Transaction Documents

    19   

3.3

    

No Conflict

    19   

3.4

    

No Legal, Tax or Investment Advice

    20   

3.5

    

Restrictive Legend

    20   

3.6

    

Sufficient Funds

    20   

 

i



--------------------------------------------------------------------------------

ARTICLE IV COVENANTS

    20   

4.1

    

Efforts

    20   

4.2

    

Conduct of the Business

    21   

4.3

    

Proxy Statement; Stockholders Consent

    24   

4.4

    

No Solicitation or Negotiation

    25   

4.5

    

Injunctive Relief

    26   

4.6

    

Conflicts of Interest

    26   

4.7

    

Covenants

    27   

4.8

    

Information Rights

    27   

4.9

    

Public Announcements

    28   

4.10

    

Right of First Refusal for New Shares

    28   

4.11

    

Nasdaq Matters

    29   

4.12

    

Reservation of Common Stock

    30   

ARTICLE V CONDITIONS TO CLOSING

    30   

5.1

    

Conditions to the Company’s Obligations

    30   

5.2

    

Conditions to the Purchaser’s Obligations

    30   

ARTICLE VI TERMINATION

    32   

6.1

    

Termination

    32   

6.2

    

Effect of Termination

    33   

ARTICLE VII INDEMNIFICATION

    33   

7.1

    

Survival

    33   

7.2

    

Limits on Claims

    33   

7.3

    

Indemnification by the Company

    34   

7.4

    

Indemnification by the Purchaser

    34   

7.5

    

Procedure for Indemnification

    34   

7.6

    

Remedies Exclusive

    35   

7.7

    

Right of Set-Off

    35   

ARTICLE VIII MISCELLANEOUS

    35   

8.1

    

Broker’s Fee

    35   

8.2

    

Assignment

    35   

8.3

    

Expenses

    36   

8.4

    

Notices

    36   

8.5

    

Changes

    37   

8.6

    

Headings

    37   

8.7

    

Severability

    37   

8.8

    

Governing Law

    37   

8.9

    

Counterparts

    37   

8.10

    

Entire Agreement

    37   

8.11

    

Press Releases

    37   

8.12

    

No Third-Party Beneficiaries

    37   

 

EXHIBIT A     

Form of Certificate of Designations

   EXHIBIT B     

Form of Registration Rights Agreement

   EXHIBIT C     

Form of Officer Certifications

  

 

ii



--------------------------------------------------------------------------------

EXECUTION COPY

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT is made as of September 12, 2012, by and among Nexxus
Lighting, Inc. (the “Company”), a corporation organized under the laws of the
State of Delaware, with its principal offices at 124 Floyd Smith Drive, Suite
300, Charlotte, NC, and RVL 1 LLC, a limited liability company organized under
the laws of the State of Delaware, with its principal offices at 177 Broad
Street, Stamford, Connecticut 06901 (the “Purchaser”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

ARTICLE I

PURCHASE AND SALE OF SHARES; USE OF PROCEEDS

1.1 Agreement to Issue, Sell and Purchase the Shares. At the Closing (as defined
in Section 1.2) and upon the terms and conditions hereinafter set forth, the
Company will sell to the Purchaser, and the Purchaser will purchase from the
Company, for an aggregate purchase price of Six Million Dollars ($6,000,000),
600,000 shares (the “Shares”) of a newly created series of the Company’s
Preferred Stock, par value $0.001 per share, designated “Series B Convertible
Preferred Stock”, par value $0.001 per share (the “Preferred Stock”), which
Preferred Stock shall have the rights, preferences and privileges set forth in
the Certificate of Designations with respect to the Preferred Stock, in the form
of Exhibit A annexed hereto and made a part hereof (the “Certificate of
Designations”). Each share of Preferred Stock shall have a stated value of
$10.00 and shall be convertible, subject to the conditions set forth in the
Certificate of Designations, into shares of the Company’s Common Stock, par
value $0.001 per share (the “Common Stock”), at a price of $0.13 per share (the
“Conversion Price”), for an aggregate of 46,153,846 shares of Common Stock (the
“Common Shares”), subject to certain restrictions on conversion set forth in the
Certificate of Designations.

1.2 Closing and Delivery of the Shares.

(a) Closing. The purchase and sale of the Shares (the “Closing”) shall occur at
the offices of Lowenstein Sandler PC, 1251 Avenue of the Americas, New York, NY
10020 at 2:00 p.m. on the third Business Day after the date on which all of the
conditions contained in Article V have been satisfied or waived (other than such
conditions which shall be satisfied on the Closing Date), or at such other
place, time, or date as may be mutually agreed to in writing by Purchaser and
the Company. The day on which the Closing occurs is sometimes referred to herein
as the “Closing Date”. For purposes of this Agreement, the term “Business Day”
shall mean any day other than a Saturday, Sunday or a day on which the banks in
New York, New York are authorized by Law or executive order to be closed.

(b) Proceedings at Closing. All actions to be taken and all documents to be
executed and delivered by the Company in connection with the consummation of the
transactions contemplated at the Closing shall be reasonably satisfactory in
form and substance to Purchaser and its counsel, and all actions to be taken and
all documents to be executed and delivered by Purchaser in connection with the
consummation of the transactions contemplated at the Closing shall be reasonably
satisfactory in form and substance to the Company and its counsel. All actions
to be taken and all documents to be executed and delivered by all parties hereto
at the Closing shall be deemed to have been taken and executed and delivered
simultaneously, and no action shall be deemed taken nor any document executed or
delivered until all have been taken, executed, and delivered.



--------------------------------------------------------------------------------

(c) Delivery of the Shares. At the Closing, the Company shall deliver to the
Purchaser one or more stock certificates registered in the name of the
Purchaser, representing the Shares set forth in Section 1.1 above and bearing
the legend specified in Section 3.5 hereof referring to the fact that the Shares
were sold in reliance upon the exemption from registration under Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”) against delivery
of the purchase price therefore by wire transfer of immediately available funds
to an account designated by the Company.

1.3 Use of Proceeds. Proceeds from the sale of the Shares shall be used by the
Company: (i) to extinguish existing short term debt, the total amount of which
as of the date hereof, together with all accrued and unpaid interest, is equal
to Two Million Five Hundred Thirty Two Thousand Seven Hundred Fifty Six Dollars
($2,532,756), (ii) to fund the settlement payment in connection with the
settlement agreement described in Section 5.2(m) below, and (iii) for working
capital purposes. Proceeds from the sale of the Shares will not be used to
invest in or acquire another LED lighting manufacturer except with the approval
of the Company’s stockholders other than the Purchaser. The parties agree that
the proceeds from any subsequent investment by the Purchaser in the Company (a
“Subsequent Investment”) shall be used as agreed by the parties at such time.
Any such Subsequent Investment shall be consummated in accordance with
applicable Nasdaq rules. The Company hereby acknowledges that, to the extent
that applicable Nasdaq rules require the Company’s stockholders to approve such
Subsequent Investment, the Purchaser shall be entitled to vote on such
Subsequent Investment along with the Company’s other stockholders.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to, and covenants with, the Purchaser
as follows:

2.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Company is qualified to do business as a foreign corporation in each
jurisdiction in which such qualification is required, except where failure to be
so qualified would not reasonably be expected to result in a material adverse
effect. The only subsidiary of the Company is Lumificient Corporation, a
Minnesota corporation (the “Subsidiary”). The Subsidiary is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation and is qualified to do business as a foreign entity in each
jurisdiction in which such qualification is required, except where failure to be
so qualified would not reasonably be expected to result in a material adverse
effect.

 

-2-



--------------------------------------------------------------------------------

2.2 Authorized Capital Stock. As of the date hereof, the Company’s authorized
capital stock consists of (i) 40,000,000 shares of Common Stock, of which
16,452,738 shares are issued and outstanding, and (ii) 5,000,000 shares of
preferred stock, par value $0.001 per share, none of which are issued and
outstanding. The Company has not issued any shares since March 31, 2012 other
than pursuant to employee or director equity incentive plans or purchase plans
approved by the Board and upon the exercise of options and warrants outstanding
on such date. The issued and outstanding shares of the Company’s Common Stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws and
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities. Except as set forth in Schedule
2.2 or as contemplated by this Agreement, the Company does not have outstanding
any options to purchase, or any preemptive rights or other rights to subscribe
for or to purchase, any securities or obligations convertible into, or any
agreements or commitments to issue or sell, shares of capital stock or other
securities of the Company and there are no agreements or commitments obligating
the Company to repurchase, redeem, or otherwise acquire capital stock or other
securities of the Company. Except as set forth in Schedule 2.2 or as
contemplated by this Agreement, there are no agreements to which the Company is
a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act, or
sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, rights of first offer, buy-sell
rights, co-sale rights or “drag-along” rights) of any securities of the Company.
With respect to the Subsidiary, (i) the Company owns 100% of the Subsidiary’s
capital stock, (ii) all the issued and outstanding shares of the Subsidiary’s
capital stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with applicable federal and state
securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities,
(iii) there are no outstanding options to purchase, or any preemptive rights or
other rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
the Subsidiary’s capital stock, and (iv) there are no agreements or commitments
obligating the Subsidiary of the Company to repurchase, redeem, or otherwise
acquire capital stock or other securities of the Company or the Subsidiary. The
Company does not directly or indirectly own, or have a right to acquire, any
equity or similar interest in, or any interest convertible or exchangeable or
exercisable for, any equity or similar interest in, any Person, other than the
Subsidiary. For purposes of this Agreement, the term “Person” shall mean any
individual, partnership, company, limited liability company, joint venture,
association, joint-stock company, trust, unincorporated organization, government
or agency or political subdivision thereof, or other entity.

2.3 Issuance, Sale and Delivery of the Shares. When issued, delivered and paid
for in accordance with the terms hereof, the Shares will be duly authorized,
validly issued, fully paid and nonassessable, shall have the rights, preferences
and limitations set forth in the Certificate of Designations and shall be free
and clear of all liens, claims, encumbrances and restrictions, except as imposed
by applicable securities laws. Upon the conversion of the Preferred Stock
pursuant to the terms of the Certificate of Designations, the Common Shares will
be validly issued, fully paid and nonassessable, and shall be free and clear of
all liens, claims, encumbrances and restrictions except as imposed by applicable
securities laws. No further approval or authorization of the board of directors
of the Company (the “Board of Directors” or the “Board”) will be required for
the issuance and sale of the Shares to be sold by the Company pursuant to the
terms hereof or for the issuance of the Common Shares upon the conversion of the
Preferred Stock pursuant to the terms of the Certificate of Designations.

 

-3-



--------------------------------------------------------------------------------

2.4 Due Execution, Delivery and Performance of the Transaction Documents. The
Company has full legal right, corporate power and authority to authorize,
execute and deliver this Agreement, the Certificate of Designations and the
Registration Rights Agreement attached hereto as Exhibit B (all such agreements
and documents are collectively referred to herein as the “Transaction
Documents”), perform its obligations hereunder and thereunder and consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Transaction Documents, the performance of the Company’s obligations hereunder
and thereunder and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by the Company. Except as set forth in
Schedule 2.4, the execution and performance of the Transaction Documents by the
Company and the consummation of the transactions therein contemplated will not
(i) violate any provision of the organizational documents of the Company,
(ii) result in the creation of any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, restriction, adverse claim,
interference or right of third party of any nature upon any material assets of
the Company pursuant to the terms or provisions of, or will not conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under, any material agreement,
commitment, undertaking, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument of any nature to which the Company or the
Subsidiary is a party or by which the Company or its properties, or the
Subsidiary or the Subsidiary’s properties, may be bound or affected, or
(iii) violate any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental or quasi-governmental body applicable to the Company or the
Subsidiary or any of their respective properties; provided it is understood that
the Company must obtain stockholder approval of an amendment to its certificate
of incorporation to authorize the issuance of additional shares of Common Stock
in order to permit full conversion of the Preferred Stock as contemplated by the
Certificate of Designations. No consent, approval, authorization, order, filing
with, or action by or in respect of any court, regulatory body, administrative
agency or other governmental or quasi-governmental body is required for the
execution and delivery of the Transaction Documents or the consummation of the
transactions contemplated thereby, other than such as have been made or obtained
and except for compliance with the Blue Sky laws, federal securities laws and
NASDAQ rules applicable to the listing of the Shares. Upon their execution and
delivery, and assuming the valid execution thereof by the Purchaser, the
Transaction Documents will constitute the valid and binding obligations of the
Company, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

The Company has taken all action necessary to exempt (i) the issuance and sale
of the Shares, (ii) the issuance of the Common Shares upon conversion of the
Preferred Stock, (iii) the other transactions contemplated by the Transaction
Documents, and (iv) the Purchaser and its affiliates and associates (as such
terms are defined in Section 203 of the General Corporation Law of the State of
Delaware) and any subsequent business combination (as such term is defined in
Section 203 of the Delaware General Corporation Law) between the Company and the
Purchaser and/or any such affiliate or associate of the Purchaser from the
provisions of any anti-takeover, business combination or control share law or
statute (including Section 203 of the General Corporation Law of the State of
Delaware) binding on the Company or to which the Company or any of its assets
and properties may be subject or any provision of the Company’s certificate of
incorporation, bylaws or any stockholder rights agreement that is or could
become applicable to the Purchaser or any such affiliate or associate of the
Purchaser as a result of the transactions contemplated hereby. The Company has
delivered to Purchaser an officer’s certificate certifying to copies of the
resolutions duly adopted by the Board of Directors (pursuant to and in
accordance with the Company’s certification of incorporation and bylaws) with
respect to the matters described in the foregoing sentence and that such
resolutions have not been amended, superseded and/or rescinded and otherwise
remain in full force and effect.

 

-4-



--------------------------------------------------------------------------------

2.5 Board Approval. The Board of Directors has, as of the date of this
Agreement, at a meeting duly called and held, duly adopted resolutions to
approve the Transaction Documents and the consummation of the transactions
contemplated thereby (including the issuance of the Shares).

2.6 Valid Offering. Assuming the accuracy of the representations and warranties
of Purchaser set forth in Article III, the offer, sale, and issuance of the
Shares and the issuance of the Common Shares will be exempt from the
registration requirements of the Securities Act and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration or qualification requirements of all applicable state securities
Laws. Neither the Company nor any Person acting on its behalf will knowingly
take any action that would cause the loss of any such exemption.

2.7 No Defaults. The Company is not in violation or default of any provision of
its certificate of incorporation or bylaws, or other organizational documents,
or, except as to defaults, violations and breaches which, individually or in the
aggregate, would not reasonably be expected to be material to the condition
(financial or otherwise), properties, assets (including intangible assets),
business, operations or results of operations of the Company and the Subsidiary,
taken as a whole, in breach of or default with respect to any provision of any
material agreement, commitment, undertaking, judgment, decree, order, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
of any nature to which it is a party or by which it or any of its properties are
bound; and, to the knowledge of the Company, except as set forth in Schedule
2.7, there does not exist any state of fact which, with notice or lapse of time
or both, would constitute a breach or default on the part of the Company, except
such breaches or defaults which individually or in the aggregate would not
reasonably be expected to be material to the condition (financial or otherwise),
properties, assets (including intangible assets), business, operations or
results of operations of the Company and the Subsidiary, taken as a whole.

2.8 Properties. Each of the Company and the Subsidiary has good and marketable
title to all the properties and assets reflected as owned by it in the
consolidated financial statements included in the Company’s most recently filed
Form 10-Q other than those which have been disposed of since the date of such
financial statements, free and clear of all liens, mortgages, pledges, charges
or encumbrances of any kind except (i) those, if any, reflected in such
consolidated financial statements (including the notes thereto), (ii) those
which are not material in amount and do not adversely affect the use made and
proposed to be made of such property or asset by the Company or the Subsidiary
or (iii) as set forth on Schedule 2.8. All leased properties of the Company and
the Subsidiary are held under valid and binding leases, with such exceptions as
are not materially significant in relation to the business of the Company and
the Subsidiary. The Company or the Subsidiary owns or leases all such properties
as are necessary in all material respects to the Company’s operations as now
conducted.

 

-5-



--------------------------------------------------------------------------------

2.9 No Material Change. Since March 31, 2012, (i) except for the matters set
forth on Schedule 2.9, neither the Company nor the Subsidiary has incurred any
material liabilities or obligations which would be required under generally
accepted accounting principles in the United States (“GAAP”) to be set forth on
the Company’s balance sheet; (ii) neither the Company nor the Subsidiary has
sustained any material loss or interference with its respective businesses or
properties from fire, flood, windstorm, accident or other calamity whether or
not covered by insurance; (iii) the Company has not paid, authorized or declared
any dividends or other distributions with respect to its capital stock, or
redeemed or repurchased any securities of the Company; (iv) neither the Company
nor the Subsidiary is in default in the payment of principal or interest on any
outstanding debt obligations; (v) there has not been any change in the capital
stock of the Company other than the sale of the Shares hereunder and the
issuance of shares or options pursuant to employee or director equity incentive
plans or purchase plans approved by the Board of Directors or upon the exercise
of options and warrants outstanding on such date, (vi) neither the Company nor
the Subsidiary has entered into any employment contract or collective bargaining
agreement, written or oral, or modified the terms of any such existing contract
or agreement, (vii) neither the Company nor the Subsidiary has granted any
increase in the base compensation of any of its directors, officers and
employees outside the ordinary course of business, (viii) neither the Company
nor the Subsidiary has entered into, adopted, amended, modified or terminated
any bonus, profit sharing, incentive, severance, or other plan, contract, or
commitment for the benefit of any of its directors, officers and/or employees
(or taken any such action with respect to any other Company Plan), outside the
ordinary course of business, (ix) there has not been any waiver, not in the
ordinary course of business, by the Company or the Subsidiary of a material
right or of a material debt owed to it; (x) there has not been any satisfaction
or discharge of any lien, claim or encumbrance or payment of any obligation by
the Company or the Subsidiary, except in the ordinary course of business and
which is not material to the assets (including intangible assets), properties,
condition (financial or otherwise), operations or results of operations or
business of the Company and the Subsidiary taken as a whole; (xi) except for
amending the Company’s certificate of incorporation to increase the number of
authorized shares of Common Stock to 40,000,000, there has not been any change
or amendment to the Company’s certificate of incorporation or bylaws, or
material change to any material contract or arrangement by which the Company or
any Subsidiary is bound or to which any of their respective assets or properties
is subject; (xii) there has not been any transaction entered into by the Company
or the Subsidiary other than in the ordinary course of business; (xiii) except
for the matters set forth on Schedule 2.9, there has not been the loss of the
services of any key employee, or material change in the composition or duties of
the senior management of the Company or the Subsidiary; (xiv) except for the
matters set forth on Schedule 2.9, there has not been the loss or threatened
loss of any material customer; and (xv) except for the matters set forth on
Schedule 2.9, there have been no events or occurrences which, individually or in
the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect. For purposes of this Agreement, the term “Material Adverse
Effect” shall mean: (a) a material adverse effect on the condition (financial or
otherwise), properties, assets (including intangible assets), business,
operations or results of operations of the Company and the Subsidiary, taken as
a whole, or (b) a material adverse effect on the ability of the Company to
perform its obligations under this Agreement.

 

-6-



--------------------------------------------------------------------------------

2.10 Material Contracts. Schedule 2.10 sets forth the following types of written
contracts, agreements, indentures, notes, bonds, loans, instruments, leases,
commitments, or other arrangements or commitments (collectively, “Contracts”) to
which the Company or the Subsidiary is a party to or by which the Company or the
Subsidiary or any of their respective properties or assets are bound
(collectively, the “Material Contracts”), it being understood that Contracts
filed as exhibits to the Company SEC Reports need not be listed on Schedule
2.10, except to the extent such Contract is not complete and correct including
all amendments thereto as filed with the Company SEC Reports (except that the
Company SEC Reports do not include all schedules and exhibits to such Material
Contracts): (i) Contracts with any current or former officer or director of the
Company or the Subsidiary; (ii) Contracts with any labor union or association
representing any employee of the Company or the Subsidiary; (iii) Contracts for
the exclusive license or sale of any material assets of the Company or the
Subsidiary or for the grant to any Person of any preferential rights to purchase
or license any of their assets; (iv) joint venture Contracts; (v) Contracts
containing covenants of the Company or the Subsidiary not to compete in any line
of business or with any Person in any geographical area; (vi) Contracts relating
to the acquisition by the Company or the Subsidiary of any operating business or
the capital stock of any other Person; (vii) Contracts relating to material
indebtedness of the Company or the Subsidiary; (viii) Contracts granting any
registration or similar rights in respect of securities of the Company or the
Subsidiary; (ix) Contracts that represented more than $50,000 of revenue for the
fiscal year ended December 31, 2011; or (x) any other Contracts that involve the
expenditure of more than $50,000 in the aggregate or $50,000 annually. There
have been made available to Purchaser true and complete copies of all of the
Material Contracts. All of the Material Contracts are in full force and effect
and are the legal, valid, and binding obligations of the Company and/or the
Subsidiary, enforceable against it in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). To the Company’s
knowledge, after due inquiry of each officer or other employee responsible for
any Material Contract, neither the Company nor the Subsidiary is in default in
any material respect under any Material Contract, nor is any other party to any
such Material Contract in default thereunder in any material respect. Neither
the Company nor the Subsidiary has received any written notice of termination
under any Material Contract.

2.11 Intellectual Property.

(a) Schedule 2.11(a) sets forth an accurate and complete list of all Patents and
Patent applications, registered marks, and registrations and applications for
registrations of Marks, Copyrights and Domain Names owned or filed by the
Company or the Subsidiary (collectively, “Registered Company Intellectual
Property”). Schedule 2.11(a) lists the jurisdictions in which each such
Registered Company Intellectual Property has been issued or registered or in
which any application for such issuance and registration has been filed or in
which any other filing or recordation has been made. Each item of Registered
Company Intellectual Property is valid and subsisting, all necessary
registration, maintenance and renewal fees currently due in connection with such
Registered Company Intellectual Property have been paid and all necessary
documents and certificates in connection with such Registered Company
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purposes of maintaining such Registered Company
Intellectual Property. Neither the Company nor the Subsidiary has
misrepresented, or failed to disclose, any facts or circumstances in any
application for any Registered Company Intellectual Property that would
constitute fraud with respect to such application.

 

-7-



--------------------------------------------------------------------------------

(b) The Company and/or the Subsidiary has full title to and ownership of, or has
valid and continuing rights to use, sell or license, all of Company Intellectual
Property and Company Technology, free and clear of any liens, mortgages,
pledges, charges or encumbrances of any kind except (i) those, if any, reflected
in the Company Financials (including the notes thereto), or (ii) those which are
not material in amount and do not adversely affect the use made and proposed to
be made of such property or asset by the Company. The Company Intellectual
Property and Company Technology are sufficient for the operation and conduct of
the businesses of the Company and the Subsidiary as presently conducted and as
proposed to be conducted. Except as set forth on Schedule 2.11(b), no third
Person has any rights to any Company Intellectual Property or Company Technology
that is owned by the Company and/or the Subsidiary, other than non-exclusive
license rights granted in the normal course of business to users of the
Products.

(c) After giving effect to the agreement contemplated by Section 5.2(m), except
as set forth in Schedule 2.11(c), no Company Intellectual Property, Company
Technology, or Product is infringing, misappropriating or violating, and has not
infringed, misappropriated or violated, the Intellectual Property Rights of any
third Person, nor will the use, practice or other commercial exploitation of the
Company Intellectual Property, the Company Technology, or the Products by the
Company or the Subsidiary, or the manufacturing, licensing, marketing,
importation, offer for sale, sale or use of the same, or the operation of the
Company’s and the Subsidiary’s businesses, infringe, constitute an unauthorized
use of or misappropriate any Intellectual Property Rights of any third Person.
Except as noted in Section 5.2(m) or set forth in Schedule 2.11(c), neither the
Company nor the Subsidiary is a party to or the subject of any pending or, to
the knowledge of the Company, threatened suit, action, investigation or
proceeding which involves a claim against the Company or the Subsidiary, of
infringement, unauthorized use, or violation of any Intellectual Property Rights
of any Person, or challenging the ownership, use, validity or enforceability of
any Company Intellectual Property or (ii) contesting the right of the Company or
the Subsidiary to use, sell, exercise, license, transfer or dispose of any
Company Intellectual Property or Company Technology, or any products, processes
or materials covered thereby in any manner, nor has the Company or the
Subsidiary received any written communications alleging such claims.

(d) To the knowledge of the Company, no Person (including employees and former
employees of the Company or the Subsidiary) is infringing, violating,
misappropriating or otherwise misusing any Company Intellectual Property or
Company Technology, and, except as set forth in Schedule 2.11(d), neither the
Company nor the Subsidiary has made any such claims against any Person
(including employees and former employees of the Company or the Subsidiary).

 

-8-



--------------------------------------------------------------------------------

(e) Except as set forth on Schedule 2.11(e), the Company and the Subsidiary have
secured from all consultants, advisors, employees and independent contractors
who independently or jointly contributed to or participated in, in the normal
course of his or her duties, the conception, reduction to practice, creation or
development of any Intellectual Property Rights for the Company or the
Subsidiary (each an “Author”), unencumbered and unrestricted exclusive ownership
of all of the Authors’ Intellectual Property Rights in such contribution that
the Company or the Subsidiary does not already own by operation of law and has
obtained the waiver of all non-assignable rights. Except as set forth on
Schedule 2.11(b), no Author has retained any rights, licenses, claims or
interest whatsoever with respect to any Intellectual Property Rights developed
by the Author for the Company or the Subsidiary. Without limiting the foregoing,
except as set forth on Schedule 2.11(e), the Company and the Subsidiary have
obtained written and enforceable proprietary information and invention
disclosure and Intellectual Property Rights assignments from all current and
former Authors. The Company and the Subsidiary have provided Purchaser with
copies of all such forms currently and historically used by the Company and the
Subsidiary.

(f) No Trade Secret or any other non-public, proprietary information of the
Company or the Subsidiary has been authorized to be disclosed or has been
actually disclosed by the Company or the Subsidiary to any employee or any third
Person other than (i) pursuant to a written confidentiality or non-disclosure
agreement restricting the disclosure and use of Company Intellectual Property or
Company Technology, or (ii) to such employees or third persons who otherwise
have a duty of confidentiality to the Company or the Subsidiary. The Company and
the Subsidiary have taken all commercially reasonable steps to protect and
preserve the confidentiality of all Trade Secrets and any other confidential
information of the Company or the Subsidiary.

(g) The Company and the Subsidiary have complied in all material respects with
all applicable laws, and their respective internal privacy policies, relating to
the use, collection, storage, disclosure and transfer of any personally
identifiable information collected by the Company or the Subsidiary, or by third
parties on behalf of the Company or the Subsidiary (collectively, “Personal
Data”). Neither the Company nor the Subsidiary has received a written complaint
regarding the Company’s or the Subsidiary’s collection, use or disclosure of
Personal Data. The Company and the Subsidiary take commercially reasonable
measures to ensure that Personal Data is protected against unauthorized access,
use, modification, or other misuse. To the knowledge of the Company, no breach
or violation of any security policy of the Company or the Subsidiary with
respect to Personal Data has occurred or is threatened, and there has been no
unauthorized or illegal use of or access to any Personal Data.

(h) For purposes of this Agreement:

 

  (i) “Company Intellectual Property” means all Intellectual Property Rights
owned by or licensed to the Company or the Subsidiary.

 

  (ii) “Company Technology” means all Technology owned by or licensed to the
Company or the Subsidiary.

 

-9-



--------------------------------------------------------------------------------

  (iii) “Intellectual Property Rights” shall mean all of the rights arising from
or in respect of the following, whether protected, created or arising under the
Laws of the United States or any foreign jurisdiction: (A) patents, patent
applications, any reissues, reexaminations, divisionals, continuations,
continuations-in-part and extensions thereof (collectively, “Patents”);
(B) trademarks, service marks, trade names (whether registered or unregistered),
service names, industrial designs, brand names, brand marks, trade dress rights,
Internet domain names, identifying symbols, logos, emblems, signs or insignia,
and including all goodwill associated with the foregoing (collectively,
“Marks”), (C) copyrights, whether registered or unregistered (including
copyrights in computer software programs), mask work rights and registrations
and applications therefor (collectively, “Copyrights”); (D) confidential and
proprietary information, or non-public processes, designs, specifications,
technology, know-how, techniques, formulas, inventions, concepts, trade secrets,
discoveries, ideas and technical data and information, in each case excluding
any rights in respect of any of the foregoing that comprise or are protected by
Copyrights or Patents (collectively, “Trade Secrets”); (E) all uniform resource
locators, e-mail and other internet addresses and domain names and applications
and registrations therefor (“Domain Names”); and (F) all applications,
registrations and permits related to any of the foregoing clauses (A) through
(E).

 

  (iv) “Products” means all products or services produced, marketed, licensed,
sold, distributed or performed by or on behalf of the Company or the Subsidiary
and all products or services currently under development by the Company or the
Subsidiary.

 

  (v) “Software” means computer programs, including any and all software
implementations of algorithms, models and methodologies whether in source code,
object code or other form, databases and compilations, including any and all
data and collections of data, descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing and all
documentation, including user manuals and training materials related to any of
the foregoing.

 

  (vi) “Technology” means, collectively, all designs, formulas, algorithms,
procedures, techniques, ideas, know-how, Software (whether in source code,
object code or human readable form), databases and data collections, Internet
websites and web content, tools, inventions (whether patentable or unpatentable
and whether or not reduced to practice), invention disclosures, developments,
creations, improvements, works of authorship, other similar materials and all
recordings, graphs, drawings, reports, analyses, other writings and any other
embodiment of the above, in any form or media, whether or not specifically
listed herein, and all related technology, documentation and other materials
used in, incorporated in, embodied in or displayed by any of the foregoing, or
used or useful in the design, development, reproduction, maintenance or
modification of any of the foregoing.

 

-10-



--------------------------------------------------------------------------------

2.12 Compliance. Except as set forth in Schedule 2.12, each of the Company and
the Subsidiary has complied in all material respects with each Law and is not in
violation of any such Law. There have been no written notices or orders of
material noncompliance issued to the Company or the Subsidiary under or in
respect of any such Law and, to the knowledge of the Company, none of the
Company or the Subsidiary is or has been charged or under investigation with
respect to any material noncompliance. Except as set forth in Schedule 2.12, to
the knowledge of the Company, there are no existing circumstances that are
reasonably likely to result in any such violation. “Law” means any judgment,
ruling, order, edict, decree, statute, law (including common law), ordinance,
rule, permit, code or regulation applicable to the Company or the Subsidiary or
their respective businesses, properties or assets.

2.13 Litigation. Except as set forth in Schedule 2.13, there is no action, suit,
proceeding, claim, arbitration, mediation or investigation pending, or, to the
Company’s knowledge, threatened, before any regulatory body, agency, court,
tribunal or governmental or quasi-governmental entity, foreign or domestic
(“Governmental Entity”), against or affecting the Company or the Subsidiary.
Except as set forth in Schedule 2.13, neither the Company nor the Subsidiary has
received any notice or assertion of such an action, suit, proceeding, claim,
arbitration, mediation or investigation. To the knowledge of the Company, there
is no reasonable basis for any such action, suit, proceeding, claim,
arbitration, mediation or investigation except for the matters set forth on
Schedule 2.9, or for any Person to assert a claim against the Company or the
Subsidiary based upon the Company entering into any of the Transaction
Documents, performing its obligations thereunder or consummating the
transactions contemplated thereby. There is no judgment, decree, writ, award,
temporary or permanent injunction, stipulation, determination or order against
the Company or the Subsidiary or any of their respective officers (in their
capacities as such), or any of their respective properties or assets, or, to the
knowledge of the Company, any of the Company’s employees (in their capacities as
such). There are no settlements or similar agreements with any Governmental
Entity affecting the Company or the Subsidiary or any of their respective
properties or assets. None of the Company or the Subsidiary has any actions,
suits, proceedings, claims, arbitrations, mediations or investigations pending
before any regulatory body, agency, court, tribunal or governmental or
quasi-governmental body against any other Person, nor is the Company or the
Subsidiary a party to, or subject to the provisions of, any judgment, decree,
writ, award, temporary or permanent injunction, stipulation, determination or
order of any Governmental Entity.

2.14 Labor. Neither the Company nor the Subsidiary is a party to any labor or
collective bargaining agreement, and no employees of the Company or the
Subsidiary are represented by any labor organization. Within the preceding three
years, there have been no representation or certification proceedings, or
petitions seeking a representation proceeding, pending or, to the Company’s
knowledge, threatened to be brought or filed with the National Labor Relations
Board or any other labor relations tribunal or authority with respect to the
Company or the Subsidiary. Within the preceding three years, to the Company’s
knowledge, there have been no organizing activities involving the Company or the
Subsidiary in respect of any group of employees of the Company or the
Subsidiary. There are no strikes, work stoppages, slowdowns, lockouts, material
arbitrations, or material grievances or other material labor disputes pending
or, to the Company’s knowledge, threatened against or involving the Company or
the Subsidiary.

 

-11-



--------------------------------------------------------------------------------

2.15 Taxes. (a) The Company has timely filed all Tax Returns required to be
filed by or on behalf of the Company or the Subsidiary (taking in consideration
appropriate extensions for filing) and has fully paid or adequately accrued all
Taxes payable by the Company and the Subsidiary. All such Tax Returns are
correct and complete in all material respects. Except as set forth in Schedule
2.15(a), to the knowledge of the Company no Tax deficiency has been or might be
asserted or threatened against the Company or the Subsidiary.

(b) No audit or other administrative or court proceedings are pending with any
governmental authority with respect to Taxes of the Company or the Subsidiary,
and no written notice thereof has been received. Except as set forth in Schedule
2.15(a), to the knowledge of the Company, no claim has been made by a taxing
authority in a jurisdiction where the Company or the Subsidiary does not file
Tax Returns such that it is or may be subject to taxation by that jurisdiction.

(c) The Company and the Subsidiary have disclosed on their Tax Returns all
positions taken therein that could give rise to substantial understatement of
federal income tax within the meaning of Section 6662 of the Internal Revenue
Code of 1986, as amended (the “Code”).

(d) The Company and the Subsidiary have never participated in any reportable or
listed transaction as defined under Section 6011 of the Code.

(e) There are no liens for Taxes (other than Taxes not yet due and payable) upon
any of the assets of the Company or the Subsidiary.

(f) Except as set forth on Schedule 2.15(f), as of the date of this Agreement,
neither the Company nor the Subsidiary has received (i) a request for
information related to Tax matters, or (ii) a notice of deficiency or proposed
adjustment for any amount of Tax proposed, asserted or assessed by any taxing
authority against the Company or the Subsidiary.

(g) Each of the Company and the Subsidiary has withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder or other
person; and (ii) the Company and the Subsidiary have complied in all material
respects with all applicable requirements of any taxing authority to collect
from the receipts of customers (or other persons paying amounts to the Company
or the Subsidiary, as the case may be) the amount of all Taxes required to be
collected and with all applicable requirements of any taxing authority to pay
and remit such Taxes when due, in the form required under applicable Law or to
make adequate provision for the payment of such amounts to the proper taxing
authorities.

 

-12-



--------------------------------------------------------------------------------

(h) The Company has delivered to Purchaser correct and complete copies of all
Tax Returns filed by the Company or the Subsidiary, and all examination reports
and statements of deficiency assessed against or agreed to by the Company or the
Subsidiary, since January 1, 2009.

(i) Neither the Company nor the Subsidiary has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.

(j) Except as set forth on Schedule 2.15(j), neither the Company nor the
Subsidiary currently is the beneficiary of any extension of time within which to
file any Tax Return.

(k) The unpaid Taxes of the Company and the Subsidiary (x) did not, as of the
date of the Company Financials, exceed the accruals and reserves for Tax
liabilities (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Company Financials (rather than in any notes thereto), and (y) will not exceed
that reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company and the Subsidiary
in filing their Tax Returns;

(l) Neither the Company nor the Subsidiary will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any (i) change in method of accounting for a taxable period ending on or prior
to the Closing Date; (ii) “closing agreement” as described in Section 7121 of
the Code (or any corresponding or similar provision of state, local or non-U.S.
Tax law) executed on or prior to the Closing Date; (iii) intercompany
transaction or any excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state,
local or non-U.S. Tax law); (iv) installment sale or open transaction
disposition made on or prior to the Closing Date; (v) prepaid amount received on
or prior to the Closing Date; (vi) election under Section 108(i) of the Code; or
(vii) income that accrued in a prior taxable period but that was not included in
taxable income for that or another prior taxable period.

(m) For purposes of this Agreement: (x) “Taxes” shall mean (A) all federal,
state, local or foreign taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross receipts, capital, sales, use, ad
valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, customs
duties, fees, assessments and charges of any kind whatsoever, (B) all interest,
penalties, fines, additions to tax or additional amounts imposed by any
Governmental Entity in connection with any item described in clause (A), and
(C) any transferee liability in respect of any items described in clauses
(A) and/or (B) payable by reason of Contract, assumption, transferee liability,
operation of law, Treasury Regulation Section 1.1502-6(a) (or any predecessor or
successor thereof of any analogous or similar provision under law) or otherwise,
and (y) “Tax Returns” shall mean any return, report, claim for refund, estimate,
information return or statement or other similar document relating to or
required to be filed with any Governmental Entity with respect to Taxes,
including any Schedule or attachment thereto, and including any amendment
thereof.

 

-13-



--------------------------------------------------------------------------------

2.16 Transfer Taxes. On the Closing Date, all stock transfer or other Taxes
(other than income Taxes) which are required to be paid in connection with the
sale and issuance of the Shares to be sold to the Purchaser hereunder will be,
or will have been, fully paid or provided for by the Company, all Laws imposing
such Taxes will be or will have been fully complied with, and all Tax Returns
with respect to such Taxes will be timely filed.

2.17 Employee Benefits.

(a) The Company Plans (as defined below) have been maintained and operated, in
all material respects, in accordance with their terms and with all applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Internal Revenue Code of 1986, as amended (the “Code”) and any
other applicable Laws. The “Company Plans” means (i) all “employee benefit
plans” (as defined in Section 3(3) of ERISA), (ii) all other employee benefit
plans, policies, agreements or arrangements, and (iii) all payroll practices,
including employment, consulting or other compensation agreements, or bonus or
other incentive compensation, stock purchase, equity or equity-based
compensation, deferred compensation, change in control, severance, sick leave,
vacation, loans, salary continuation, health insurance, life insurance and
educational assistance plan, policies, agreements or arrangements with respect
to which the Company or the Subsidiary has any obligation or liability,
contingent or otherwise, for current or former employees, consultants or
directors of the Company or the Subsidiary.

(b) Neither the Company, the Subsidiary nor any “party in interest” or
“disqualified person” with respect to the Company Plans has engaged in a
non-exempt “prohibited transaction” within the meaning of Section 4975 of the
Code or Section 406 of ERISA for which the Company or the Subsidiary could incur
a material liability. No fiduciary has any liability for breach of fiduciary
duty or any other failure to act or comply in connection with the administration
or investment of the assets of any Company Plan for which the Company or the
Subsidiary could incur a material liability.

(c) The Company Plans intended to qualify under Section 401 or other tax-favored
treatment under Subchapter B of Chapter 1 of Subtitle A of the Code are so
qualified, and any trusts intended to be exempt from federal income taxation
under the Code are so exempt. Nothing has occurred with respect to the operation
of the Company Plans that could cause the loss of such qualification or
exemption, or the imposition of any material liability, penalty or tax under
ERISA or the Code on the Company or the Subsidiary.

(d) Neither the Company, the Subsidiary, nor any trade or business (whether or
not incorporated) which is or has ever been under common control, or which is or
has ever been treated as a single employer, with any of them under
Section 414(b), (c), (m) or (o) of the Code (“ERISA Affiliate”) or to which the
Company, the Subsidiary and/or any ERISA Affiliate has ever contributed or ever
been obligated to contribute is an “employee benefit plan” subject to Title IV
of ERISA or a “multiemployer plan,” as defined in Section 3(37) of ERISA.

 

-14-



--------------------------------------------------------------------------------

(e) Except as set forth in Schedule 2.17(e), none of the Company Plans provide
for post-employment life or health insurance benefits or coverage for any
participant or any beneficiary of a participant, except as may be required under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
(“Retiree Benefits”).

(f) All amendments and actions required to bring the Company Plans into
conformity in all material respects with all of the applicable provisions of the
Code, ERISA and other applicable Laws have been made or taken except to the
extent that such amendments or actions are not required by Law to be made or
taken until a date after the Closing Date.

(g) All contributions (including all employer contributions and employee salary
reduction contributions) required to have been made under any of the Company
Plans or by Law have been timely made, and all contributions for any period
ending on or before the Closing Date which are not yet due will have been paid
or accrued on the balance sheet on or prior to the Closing Date.

(h) Except as set forth in Schedule 2.17(h), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated in this
Agreement will (i) result in any payment or benefit becoming due to any
employee, director or consultant (current, former or retired) of the Company or
the Subsidiary, (ii) increase any benefits otherwise payable under any Company
Plan, or (iii) result in the acceleration of the time of payment or vesting of
any such benefits under any such plan.

(i) The consummation of the transactions contemplated by this Agreement (either
alone or in combination with another related event) will not result in any
payment or other benefit that would be characterized as an “excess parachute
payment” as such term is defined in Section 280G of the Code. Neither the
Company nor the Subsidiary is a party to any Contract pursuant to which it is
bound to compensate or reimburse any Person for any excise, penalty or other
additional Taxes under Section 409A or 4999 of the Code or any similar provision
of Law. Each Company Plan that is a “nonqualified deferred compensation plan”
(within the meaning of Section 409A of the Code) complies and has been operated
and administered in compliance with Section 409A of the Code and IRS regulations
issued thereunder.

(j) Neither the Company nor the Subsidiary has (i) increased the compensation,
fees or other amounts payable or to become payable to, granted any bonus,
severance or termination pay payable or to become payable to any of its
respective directors, officers or other employees, in each case above such
amounts payable through July 31, 2012 or such amounts as would have been payable
with respect to any period prior to and including July 31, 2012, (ii) entered
into or amended any employment agreement with any of its respective directors,
officers or other employees or (iii) established, adopted, entered into or
amended or become obligated to contribute to any Company Plan from and after
July 31, 2012.

2.18 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

 

-15-



--------------------------------------------------------------------------------

2.19 Insurance. The Company maintains policies of insurance and bonds with
respect to its properties and assets and those of the Subsidiary and the conduct
of its business and those of the Subsidiary in such amounts and against such
risks and losses as are (i) customarily maintained by Persons engaged in similar
businesses and (ii) adequate to protect such properties, assets and business.
Schedule 2.19 lists such insurance policies, true and complete copies of which
have been provided to Purchaser. There is no claim pending under any of such
policies or bonds as to which coverage has been questioned, denied or disputed
by the underwriters of such policies or bonds. All premiums due and payable
under all such policies and bonds have been timely paid and the Company and the
Subsidiary are otherwise in compliance with the terms of such policies and
bonds. There are no outstanding unpaid claims under any such policy or bond.
Except as set forth in Schedule 2.19, all such policies and bonds remain in full
force and effect, and the Company has no knowledge of any threatened termination
of, or material premium increase with respect to, any of such policies.

2.20 Real Property. Neither the Company nor the Subsidiary owns any real
property in fee.

2.21 Customers and Suppliers. Except as set forth in Schedule 2.21, since
March 31, 2012, no significant customer or supplier of the Company or the
Subsidiary, including but not limited to any state or federal agency, has given
the Company or the Subsidiary any written notice terminating, suspending, or
reducing in any material respect, or specifying an intention to terminate,
suspend, or reduce in any material respect in the future, or otherwise
reflecting a material adverse change in, the business relationship between such
customer or supplier and the Company or the Subsidiary, and, except as set forth
in Schedule 2.21, there has not been any materially adverse change in the
business relationship of the Company or the Subsidiary with any such customer or
supplier since March 31, 2012.

2.22 Corrupt Practices. Neither the Company nor the Subsidiary, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or the Subsidiary, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) directly or
indirectly, made any unlawful payment to any foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds, (iii) established or maintained any unlawful or unrecorded
fund of corporate monies or other assets, (iv) made any false or fictitious
entries on the book and records of the Company, (v) failed to disclose fully any
contribution made by the Company or the Subsidiary or made by any person acting
on its behalf and of which the Company is aware in violation of Law, or
(vi) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

2.23 SEC Filings; Financial Statements.

(a) Except as set forth in Schedule 2.23(a), the Company has filed all forms,
reports and documents required to be filed with the SEC since January 1, 2010,
all of which are available to the Purchaser on the website maintained by the SEC
at http://www.sec.gov (the “SEC Website”). All such required forms, reports and
documents (including those that the Company may file subsequent to the date
hereof) are referred to herein collectively as the “Company SEC Reports”. In
addition, all documents filed as exhibits to the Company SEC Reports
(“Exhibits”) are available on the SEC Website. All documents required to be
filed as Exhibits to the Company SEC Reports have been so filed. As of their
respective filing dates, the Company SEC Reports (i) complied in all material
respects with the requirements of the Securities Act or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), as the case may be, and
the rules and regulations of the SEC thereunder applicable to such Company SEC
Reports, and (ii) did not at the time they were filed (or if amended or
superseded by a subsequent filing prior to the date of this Agreement, then on
the date of such subsequent filing) contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company is engaged only in the
business described in the Company SEC Reports and the Company SEC Reports
contain a complete and accurate description in all material respects of the
Company’s and the Subsidiary’s business.

 

-16-



--------------------------------------------------------------------------------

(b) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Reports (the “Company
Financials”), including any Company SEC Reports filed after the date hereof
until the Closing, (i) complied or will comply as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto as of their respective dates,
(ii) was or will be prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved and consistent with each other (except as
may be indicated in the notes thereto or, in the case of unaudited interim
financial statements, as may be permitted by the SEC on Form 10-Q under the
Exchange Act) and (iii) fairly presented in all material respects the
consolidated financial position of the Company and the Subsidiary as at the
respective dates thereof and the consolidated results of operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements were or are reasonably expected to be subject to normal and recurring
year-end adjustments. There has been no material change in the Company’s
accounting policies except as described in the notes to the Company Financials.
The balance sheet of the Company contained in the Company SEC Report for the
quarter ended March 31, 2012, is hereinafter referred to as the “Company Balance
Sheet.” Except as set forth on Schedule 2.23(b), neither the Company nor the
Subsidiary has incurred any obligations or liabilities (absolute, accrued,
contingent or otherwise) of any nature required to be disclosed on a balance
sheet or in the related notes to the consolidated financial statements prepared
in accordance with GAAP which are, individually or in the aggregate, material to
the business, operations, results of operations or condition (financial or
otherwise) of the Company and the Subsidiary taken as a whole, except
liabilities (i) reflected on, reserved against, or disclosed in the notes to the
Company Balance Sheet, or (ii) incurred since the date of the Company Balance
Sheet in the ordinary course of business consistent with past practice.

(c) The Company has heretofore made available to the Purchaser complete and
correct copies of any amendments or modifications, which have not yet been filed
with the SEC but which are required to be filed, to agreements, documents or
other instruments which previously had been filed by the Company with the SEC
pursuant to the Securities Act or the Exchange Act.

 

-17-



--------------------------------------------------------------------------------

2.24 Internal Accounting Controls. Except as set forth in Schedule 2.24, each of
the Company and the Subsidiary maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as set forth in Schedule 2.24, the
Company has disclosure controls and procedures (as defined in Rules 13a-14 and
15d-14 under the Exchange Act) that are designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and the Company’s principal financial officer or persons
performing similar functions. The Company is in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Act”). Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer and former
principal financial officer of the Company, as applicable) has made all
certifications required under Sections 302 and 906 of the Act and the related
rules and regulations promulgated thereunder.

2.25 Corporate Records. The Company has delivered or made available to Purchaser
true and complete copies of the certificate of incorporation and bylaws (in each
case as amended to the date of this Agreement) of the Company and the
certificate of incorporation and bylaws (or other comparable organization or
governance documents) of the Subsidiary. Except as set forth on Schedule 2.25,
the minute books of the Company and the Subsidiary previously made available to
Purchaser contain complete and accurate minutes of all meetings of the Board of
Directors and the board of directors of the Subsidiary (and all committees
thereof) ratified as of the date hereof and accurately reflect all other
corporate action of the stockholders of the Company, the Board of Directors and
the board of directors of the Subsidiary (and all committees thereof) to the
date hereof, including all amendments and corrections. Schedule 2.25 sets forth
minutes from prior meetings of the Board of Directors (and the audit committee
thereof) which minutes have not yet been approved by the Board of Directors (or
the audit committee, as the case may be) but which are substantially complete
and accurately reflect, in all material respects, the corporate action of the
Board of Directors (or the audit committee, as the case may be) taken at such
meetings.

2.26 Nasdaq Compliance and Listing. The Company’s Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and is listed on the NASDAQ Stock
Market. Except as set forth in Schedule 2.26, the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
NASDAQ Stock Market. No order ceasing or suspending trading in any securities of
the Company or prohibiting the issuance and/or sale of the Shares or the Common
Shares is in effect and no proceedings for such purpose are pending or
threatened. Except as set forth in Schedule 2.26, the Company is in compliance
with the continued listing requirements and standards of the NASDAQ Stock Market
with respect to the Common Stock. The Company shall comply with all requirements
of the National Association of Securities Dealers, Inc. with respect to the
issuance of the Shares.

 

-18-



--------------------------------------------------------------------------------

2.27 Exchange Notes. As of the date hereof, the total amount, together with all
accrued and unpaid interest, owing on the convertible promissory notes (the
“Exchange Notes”) issued by the Company on December 21, 2009 is equal to
$2,532,756 in the aggregate.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER

The Purchaser hereby represents and warrants to, and covenants with, the Company
as follows:

3.1 Investment Representations and Covenants. The Purchaser represents and
warrants to, and covenants with, the Company that: (i) the Purchaser is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities including the Shares
and the Common Shares; (ii) the Purchaser is acquiring the number of Shares set
forth in Section 1.1 above in the ordinary course of its business and for its
own account for investment only and with no present intention of distributing
any of such Shares or the Common Shares or any arrangement or understanding with
any other persons regarding the distribution of such Shares and the Common
Shares within the meaning of Section 2(11) of the Securities Act; (iii) the
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares or the Common Shares except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; and (iv) the Purchaser
is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act. The Purchaser understands that its
acquisition of the Shares and the Common Shares has not been registered under
the Securities Act or registered or qualified under any state securities laws in
reliance on specific exemptions therefrom, which exemptions may depend upon,
among other things, the bona fide nature of the Purchaser’s investment intent as
expressed herein.

3.2 Authorization; Validity of Transaction Documents. The Purchaser further
represents and warrants to, and covenants with, the Company that (i) the
Purchaser has full right, power, authority and capacity to enter into the
Transaction Documents to which it is a party and to consummate the transactions
contemplated thereby and has taken all necessary action to authorize the
execution, delivery and performance of the Transaction Documents to which it is
a party, and (ii) upon the execution and delivery of the Transaction Documents
to which it is a party, assuming the valid execution thereof by the Company and
the other parties thereto, the Transaction Documents to which it is a party
shall constitute valid and binding obligations of the Purchaser enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

3.3 No Conflict. The execution, delivery and performance of the Transaction
Documents to which it is a party and the consummation of the transactions
contemplated thereby by the Purchaser will not result in any violation of, be in
conflict with or constitute a default under, any law, statute, regulation,
ordinance, material contract or agreement, instrument, judgment, decree or order
to which the Purchaser is a party or by which it is bound, except as would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser to consummate the transactions contemplated hereby.

 

-19-



--------------------------------------------------------------------------------

3.4 No Legal, Tax or Investment Advice. The Purchaser understands that nothing
in the Transaction Documents, the SEC Documents or any other materials presented
to the Purchaser in connection with the purchase and sale of the Shares and the
Common Shares constitutes legal, tax or investment advice. The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Shares
and the Common Shares. The Purchaser acknowledges that it has not relied on any
representation or warranty from the Company or any other Person in making its
investment or decision to invest in the Company, except as expressly set forth
in this Agreement.

3.5 Restrictive Legend. The Purchaser understands that, until such time as a
registration statement covering the Shares and the Common Shares has been
declared effective or the Shares and the Common Shares may be sold pursuant to
Rule 144 under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the Shares
and the Common Shares shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for the Shares and the Common Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

3.6 Sufficient Funds. The Purchaser has sufficient funds to consummate the
purchase of the Shares and such funds will remain available at the Closing.

ARTICLE IV

COVENANTS

4.1 Efforts. The Company and Purchaser will use their reasonable best efforts to
cause the conditions specified in Article V hereof to be satisfied as soon as
practicable. At and from time to time after the Closing, at the request of any
party hereto, the other party shall execute and deliver such additional
certificates, instruments, and other documents and take such other actions as
such party may reasonably request in order to carry out the purposes of this
Agreement.

 

-20-



--------------------------------------------------------------------------------

4.2 Conduct of the Business.

(a) Between the date hereof and the Closing Date, or earlier termination of this
Agreement in accordance with the terms hereof, the Company will (and will cause
the Subsidiary to):

 

  (i) subject to the Company’s current financial condition as described in item
6 of Schedule 2.9, conduct the business of the Company and the Subsidiary only
in the ordinary course of business consistent with past practices in all
material respects; provided that any material actions (or omissions) to be taken
in the conduct of such business shall require the prior written approval of the
Purchaser;

 

  (ii) maintain in good repair all of its material assets and properties,
consistent with past practices;

 

  (iii) use its best efforts to preserve intact in all material respects its
current business operations, keep available the services of its officers and
employees, and preserve its relationships with customers, suppliers, licensors,
and others having business relationships with it, consistent with past
practices;

 

  (iv) use its best efforts to keep in full force and effect its corporate
existence and all material rights, franchises, intellectual property rights and
goodwill relating or pertaining to its business;

 

  (v) maintain its books, accounts and records in accordance with past practice
or as required by GAAP;

 

  (vi) duly pay and discharge, or cause to be paid and discharged, before the
same shall become overdue, all Taxes imposed upon it and its properties, sales
and activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid could
reasonably be expected to by Law become a lien on any of its property; provided
that any such Tax need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company or the Subsidiary shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP, consistently applied; and
provided, further that it pay all such Taxes forthwith upon the commencement of
proceedings to foreclose any lien or other encumbrance that may have attached as
security therefore;

 

  (vii) promptly notify the Purchaser in writing if, to the Company’s knowledge,
(i) any of the representations and warranties made by it herein or in any of the
other Transaction Documents cease to be accurate and complete in all material
respects, or (ii) it fails to comply with or satisfy any material covenant,
condition or agreement to be complied with or satisfied by it hereunder or under
any other Transaction Document;

 

-21-



--------------------------------------------------------------------------------

  (viii) give notice to the Purchaser in writing within three (3) days of
becoming aware of any litigation or proceedings threatened in writing against
the Company or the Subsidiary or any pending litigation and proceedings
affecting the Company or the Subsidiary or to which any of them is or becomes a
party involving a claim against any of them, stating the nature and status of
such litigation or proceedings, provided, however, that the Purchaser shall not
be provided with material non-public information without its express prior
written consent; and

 

  (ix) comply in all material respects with (i) the provisions of its
certificate of incorporation and bylaws, (iii) all material agreements by which
the Company, the Subsidiary or any of their respective properties may be bound,
and (iv) all applicable decrees, orders, and judgments.

(b) Without limiting the generality of Section 4.2(a), and except as otherwise
expressly provided in this Agreement, between the date hereof and the Closing
Date, or earlier termination of this Agreement in accordance with the terms
hereof, the Company will not (and will not permit the Subsidiary to), without
the prior written consent of Purchaser:

 

  (i) except for the filing of the Certificate of Designations, amend its
certificate of incorporation or bylaws (or other applicable organizational or
governance documents) or take any action in respect of any such amendment;

 

  (ii) authorize for issuance, issue, sell, deliver, or agree or commit to
issue, sell, or deliver (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase, or otherwise) any
stock of any class or series or any other securities convertible into or
exercisable or exchangeable for any stock or any equity equivalents;

 

  (iii) (A) split, combine, or reclassify any shares of its capital stock;
(B) declare, set aside, or pay any dividend or make any other distribution or
payment (whether in cash, stock, or property or any combination thereof) in
respect of its capital stock; (C) make any other actual, constructive, or deemed
distribution in respect of any shares of its capital stock or otherwise make any
payments to stockholders in their capacity as such; or (D) redeem, repurchase,
or otherwise acquire any securities of the Company or the Subsidiary;

 

-22-



--------------------------------------------------------------------------------

  (iv) fail to comply in any material respect with any material Law;

 

  (v) except as set forth on Schedule 4.2(b)(v), take or omit to be taken any
action, which would reasonably be expected to result in any material liability
to the Company and its Subsidiary;

 

  (vi) directly or indirectly, merge or consolidate with any Person, or sell,
transfer, lease or otherwise dispose of all or any substantial portion of its
assets in one transaction or a series of related transactions,

 

  (vii) make any loans to its directors, officers or stockholders;

 

  (viii) waive, release, assign, settle or compromise any material rights,
claims or litigation;

 

  (ix) create, incur, assume or suffer to exist, or increase the amount of, any
liability for borrowed money, directly or indirectly, other than:
(i) indebtedness existing on the date hereof, consisting of the Exchange Notes;
and (ii) purchase money indebtedness (including, without limitation, capital
leases to the extent secured by purchase money security interests in equipment
acquired pursuant thereto);

 

  (x) assume, endorse, be or become liable for or guaranty the obligations of
any other Person;

 

  (xi) enter into any transaction with any Affiliates or its or any of its
Affiliate’s equity holders, directors, officers, employees (including
upstreaming and downstreaming of cash and intercompany advances and payments) or
amend any material provision of any agreement with any Affiliate, or waive any
material right of the Company or the Subsidiary under any such agreement;

 

  (xii) at any time create any direct or indirect subsidiary, enter into any
joint venture or similar arrangement or become a partner in any general or
limited partnership or enter into any management contract permitting third party
management rights with respect to the business of the Company or the Subsidiary;

 

  (xiii) cancel any liability or debt owed to it, except for consideration equal
to or exceeding the outstanding balance of such liability or debt, and in any
event, in the ordinary course of business;

 

  (xiv) create, incur, assume or suffer to exist, any lien, mortgage, pledge,
charge or encumbrance of any kind on any of its properties or assets now owned
or hereafter acquired, other than: (A) those, if any, reflected in the
consolidated financial statements included in the Company’s most recently filed
10-Q (including the notes thereto), (B) those which are not material in amount
and do not adversely affect the use made and proposed to be made of such
property or asset by the Company or the Subsidiary, (C) those for Taxes not yet
due and payable, (D) mechanics’, materialmen’s or contractors’ liens or
encumbrances or any similar statutory lien or restriction for amounts not yet
due or payable and (E) as set forth on Schedule 4.2(b)(xiv);

 

-23-



--------------------------------------------------------------------------------

  (xv) make any changes in any of its business objectives, purposes, or
operations or engage in any business other than that presently engaged in or
presently proposed to be engaged in by the Company or the Subsidiary;

 

  (xvi) intentionally take any action, or knowingly omit to take any action,
that would or would reasonably be expected to result in (i) any representation
or warranty of the Company set forth in Article II becoming untrue or (ii) any
of the conditions to the obligations of Purchaser set forth in Section 5.2 not
being fully satisfied; or

 

  (xvii) agree or commit to agree (in writing or otherwise) to do any of the
foregoing.

4.3 Proxy Statement; Stockholders Consent. Promptly following a written request
from the Purchaser, the Company shall take all action necessary to call a
meeting of its stockholders (the “Stockholders Meeting”), the date of such
meeting shall occur not later than the sixtieth (60th) day following such
request for the purpose of seeking approval of the Company’s stockholders
(“Stockholder Approval”) of one or more amendments to the Company’s certificate
of incorporation providing for (i) the increase in the authorized shares of
Common Stock from 40,000,000 shares to 120,000,000 (the “Common Stock
Authorization Amendment”), (ii) a reverse stock split of the Common Stock (the
“Reverse Stock Split Authorization Amendment”) which shall permit the Company to
meet the minimum bid requirements set forth in NASDAQ Listing Rule 5550(a)(2) (a
“Proposal”), (iii) an election not to be governed by Section 203 of the General
Corporation Law of the State of Delaware (the “DGCL 203 Amendment”) and/or
(iv) a change of the Company’s name (the “Name Change Amendment”); provided that
the Purchaser may require that Stockholder Approval be obtained by written
consent of stockholders in lieu of a meeting (the “Stockholders Consent”), to be
executed by the Purchaser. The form and substance of any such amendments shall
be subject to the written approval of the Purchaser. In connection therewith,
the Company will promptly prepare proxy materials (including a proxy statement
and form of proxy) or a written consent and an information statement (as
applicable) and, after providing the Purchaser and its counsel with an
opportunity to review and comment on such proxy materials or written consent and
information statement, file with the SEC such proxy materials or information
statement for use in connection with the Stockholders Meeting or Stockholders
Consent (as applicable) and, after receiving and promptly responding to any
comments of the SEC thereon, shall promptly mail such proxy materials or
information statement to the stockholders of the Company. Prior to responding to
any comments of the SEC on such proxy materials or information statement, the
Company shall furnish to the Purchaser and its counsel a copy of any
correspondence from the SEC relating to such proxy materials or such information
statement and the proposed response to the SEC’s comments and provide the
Purchaser and its counsel with the opportunity to review and comment on such
proposed response to the SEC. The Purchaser shall promptly furnish in writing to
the Company such information relating to the Purchaser and its investment in the
Company as the Company or the SEC may reasonably request for inclusion in the
Proxy Statement (as defined below) or the Information Statement (as defined
below). The Company will comply with Section 14(a) of the Exchange Act and the
rules promulgated thereunder in relation to any proxy statement (as amended or
supplemented, the “Proxy Statement”) and any form of proxy to be sent to the
stockholders of the Company in connection with the Stockholders Meeting, and any
such Proxy Statement shall not, on the date that such Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to stockholders or at
the time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein not false or misleading, or omit to state any material
fact necessary to correct any statement in any earlier communication with
respect to the solicitation of proxies or the Stockholders Meeting which has
become false or misleading. The Company will comply with Section 14(c) of the
Exchange Act and the rules promulgated thereunder in relation to any information
statement (as amended or supplemented, the “Information Statement”) to be sent
to the stockholders of the Company in connection with the Stockholders Consent,
and any such Information Statement shall not, on the date that such Information
Statement (or any amendment thereof or supplement thereto) is first mailed to
stockholders, contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein not
false or misleading, or omit to state any material fact necessary to correct any
statement in any earlier communication with respect to the Stockholders Consent
which has become false or misleading. Promptly following (i) receipt of
Stockholder Approval pursuant to a Stockholders Meeting or (ii) the expiration
of the twenty-day period following the date the Information Statement is sent to
the Company’s stockholders, in either case with respect to the Common Stock
Authorization Amendment, the Reverse Stock Split Authorization Amendment, the
DGCL 203 Amendment and/or the Name Change Amendment and in any event within
three (3) Business Days thereof, the Company shall file such amendment(s) with
the Secretary of State of the State of Delaware and deliver evidence
satisfactory to the Purchaser of such filing(s).

 

-24-



--------------------------------------------------------------------------------

4.4 No Solicitation or Negotiation. Until the earlier of the termination of this
Agreement in accordance with Article VI or the Closing Date, the Company will
not, and will not cause the Subsidiary or any of its affiliates or any of its or
their officers, directors, representatives or agents to, directly or indirectly:
(a) solicit, initiate, consider, encourage, facilitate, induce or accept any
other proposal, offer or inquiry from any person (i) relating to any acquisition
or purchase of all or any portion of the capital stock of the Company or assets
of the Company, (ii) to enter into any merger, consolidation, reorganization, or
other business combination with the Company, or (iii) relating to any
acquisition by the Company following which the stockholders of the Company
immediately preceding the consummation of such acquisition cease to hold at
least eighty-five percent (85%) of the outstanding equity of the Company
immediately following such acquisition (each of the events described in clauses
(i), (ii) and (iii) an “Alternative Transaction”), or (b) participate in any
discussions, conversations, negotiations or other communications regarding, or
furnish to any other person any information with respect to, or otherwise
cooperate in any way, assist or participate in, encourage or facilitate any
effort or attempt by any other person to seek to do, any Alternative
Transaction. The Company shall immediately cease and cause to be terminated all
existing discussions, conversations, negotiations and other communications with
any persons conducted heretofore with respect to any of the foregoing, and shall
promptly inform such persons of the obligations undertaken in this Section 4.4.
The Company shall notify the Purchaser promptly (and in any event within
twenty-four (24) hours) if any such proposal, offer or inquiry or other contact
with any person with respect thereto is made and shall, in any such notice to
the Purchaser, indicate the identity of the person making such proposal, offer,
inquiry or contact and indicate in reasonable detail the terms and conditions of
such proposal, offer, inquiry or other contact. The Company agrees not to,
without the prior written consent of the Purchaser, release any person from, or
waive any provision of, any confidentiality or standstill agreement to which it
is a party.

 

-25-



--------------------------------------------------------------------------------

4.5 Injunctive Relief. Each party acknowledges that any breach or threatened
breach of the provisions of Sections 4.3, 4.8, 4.10, 4.11 and 4.12 of this
Agreement will cause irreparable injury to the other party for which an adequate
monetary remedy does not exist. Accordingly, in the event of any such breach or
threatened breach, the non-breaching party shall be entitled, in addition to the
exercise of other remedies, to seek and (subject to court approval) obtain
injunctive relief, without necessity of posting a bond, restraining the
breaching party from committing such breach or threatened breach. The right
provided under this Section 4.5 shall be in addition to, and not in lieu of, any
other rights and remedies available to the parties.

4.6 Conflicts of Interest. The Purchaser and the Company recognize that
Mr. Robert LaPenta and the other Purchaser Designees shall have, as directors,
fiduciary responsibilities, duties and obligations to the Company and its
stockholders. The Purchaser and the Company also recognize that Mr. Robert
LaPenta has (and the Purchaser Designees may have) fiduciary responsibilities,
duties and obligations to the Purchaser and its affiliates (including its
general and limited partners). To the extent that a conflict arises regarding
potential investment opportunities, the Purchaser’s portfolio companies or
affiliates, or otherwise, then the Purchaser shall bring the potential conflict
and a proposed resolution to the attention of the Board of Directors and the
applicable advisory board representing the interests of the Purchaser and its
affiliates. If it is determined that a conflict exists, the independent members
of the respective boards shall decide on a resolution which could include
Mr. Robert LaPenta (and/or the other applicable Purchaser Designees) recusing
himself from any active involvement (other than as passive investor) on behalf
of the Company or the Purchaser or its affiliates in the matter giving rise to
the conflict (the “Conflict Policy”). Provided that all the material facts
relating to the conflict are disclosed by Mr. LaPenta (and/or the other
applicable Purchaser Designees) to the Board and Mr. LaPenta (and/or the other
applicable Purchaser Designees) adheres to the resolution of the conflict that
is approved by the majority of the disinterested members of the Board,
Mr. LaPenta (and/or the other applicable Purchaser Designees) will be presumed,
with respect to such conflict, to (i) have satisfied and fulfilled the fiduciary
duty of a director and stockholder, (ii) have acted in good faith and in a
manner that Mr. LaPenta (and/or the other applicable Purchaser Designees)
reasonably believes to be in or not opposed to the best interest of the Company
and (iii) not have breached his duty of loyalty to the Company or derived an
improper benefit therefrom. This provision shall not relieve the Board of its
fiduciary obligations to the Company and its stockholders under applicable law
including, without limitation, its obligations under Section 145(d) of the
Delaware General Corporation Law.

 

-26-



--------------------------------------------------------------------------------

4.7 Covenants.

(a) Each party hereto shall take all commercially reasonable steps necessary or
desirable, and proceed diligently and in good faith and shall use its reasonable
best efforts to obtain, as promptly as practicable, (i) all authorizations,
consents, orders and approvals of all Governmental Entities that may be or
become necessary for such party’s authorization, execution and delivery of, and
the performance of its obligations pursuant to, this Agreement and the other
Transaction Document, and (ii) all approvals and consents required under all
Material Contracts to which the Company or the Subsidiary is a party to
consummate the transactions contemplated hereby. Each party will cooperate fully
(including, without limitation, by providing all information the other party
reasonably requests) with the other parties in promptly seeking to obtain all
such authorizations, consents, orders and approvals.

(b) Each party hereto shall promptly inform the other party of any communication
from any Governmental Entity regarding any of the transactions contemplated by
this Agreement. If any party or affiliate thereof receives a request for
additional information or documentary material from any such Governmental Entity
in respect of the transactions contemplated hereby, then such party will
endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other party, an appropriate response
in compliance with such request.

(c) Promptly following the Purchaser’s written request and in any event prior to
the date of any such subsequent business combination, the Company shall take all
action possible to exempt any Person that becomes an affiliate or associate (as
such terms are defined in Section 203 of the General Corporation Law of the
State of Delaware) following the Closing and any subsequent business combination
(as such term is defined in Section 203 of the Delaware General Corporation Law)
between the Company and any such affiliate and/or associate of the Purchaser
from the provisions of any anti-takeover, business combination or control share
law or statute (including Section 203 of the General Corporation Law of the
State of Delaware) binding on the Company or to which the Company or any of its
assets and properties may be subject or any provision of the Company’s
certificate of incorporation, bylaws or any stockholder rights agreement that is
or could become applicable to any such affiliate and/or associate of the
Purchaser as a result of any such business combination.

4.8 Information Rights. Unless this Agreement is terminated pursuant to Article
VI, from and after the date hereof and for so long as the Purchaser (or an
Affiliate thereof) owns that number of Shares or Common Shares into which Shares
have been converted that in the aggregate (assuming conversion of the Shares)
equals at least five percent (5%) of the outstanding Common Stock, (i) the
Company will permit (and will cause the Subsidiary to permit) the authorized
representatives of the Purchaser full and free access, at all times during
regular working hours, and upon reasonable advance notice, to any of the
properties of the Company and the Subsidiary, including their respective books
and records, and to discuss their respective affairs, finances and accounts with
the Company’s and the Subsidiary’s respective officers, agents and
representatives, (ii) as soon as practicable, but in any event within thirty
(30) days of the end of each calendar month after Closing, the Company will
deliver to the Purchaser an unaudited consolidated income statement and
statement of cash flows for the Company and the Subsidiary for such month, and
an unaudited consolidated balance sheet for the Company and the Subsidiary as of
the end of such month, all prepared in accordance with GAAP (except that such
financial statements may be subject to normal year-end audit adjustments and
need not contain all notes that may be required in accordance with GAAP),
(iii) as soon as practicable, but in any event within thirty (30) days before
the end of each fiscal year, the Company will deliver to the Purchaser a budget
and business plan for the Company and the Subsidiary for the next fiscal year,
prepared on a monthly basis, including balance sheets, income statements and
statements of cash flows for such months and, promptly after prepared, any other
budgets or revised budgets prepared by the Company and/or the Subsidiary and
(iv) the Company will deliver to the Purchaser such other information relating
to the condition (financial or otherwise), properties, assets (including
intangible assets), business, operations or results of operations, prospects
and/or corporate affairs of the Company and the Subsidiary as the Purchaser may
from time to time reasonably request.

 

-27-



--------------------------------------------------------------------------------

4.9 Public Announcements. The Company and Purchaser will consult with each other
and will mutually agree (the agreement of each party not to be unreasonably
withheld) upon the content and timing of any press release or other public
statement in respect of the transactions contemplated hereby and shall not issue
any such press release or make any such public statement prior to such
consultation and agreement, except as may be required by applicable law.

4.10 Right of First Refusal for New Shares.

(a) Until such time as the Purchaser (or an Affiliate thereof) no longer owns
that number of Shares or Common Shares into which Shares have been converted
that in the aggregate (assuming conversion of the Shares) equals at least five
percent (5%) of the outstanding Common Stock, the Company hereby grants to the
Purchaser a right of first refusal to purchase shares of any New Shares (as
defined below) which the Company may, from time to time, propose to sell and
issue. Such right of first refusal shall allow Purchaser to purchase a pro rata
portion of the New Shares proposed to be issued, determined with reference to
the aggregate number of outstanding shares of Common Stock held by the Purchaser
or its permitted transferees before the proposed issuance of New Shares. The
right of first refusal granted hereunder shall terminate if unexercised within
15 Business Days after receipt of the notice described in Section 4.10(b) below.
“New Shares” shall mean any authorized but unissued shares, and any treasury
shares, of capital stock of the Company and all rights, options or warrants to
purchase capital stock, and securities of any type whatsoever that are, or may
become, convertible into capital stock; provided, however, that the term “New
Shares” does not include securities issued (i) to employees, directors,
consultants and other service providers for the primary purpose of soliciting or
retaining their services; (ii) pursuant to the conversion or exercise of
convertible or exercisable securities outstanding on the date hereof; (iii) as
consideration in connection with the acquisition of another corporation or
entity by the Company by consolidation, merger, purchase of all or substantially
all of the assets, or other reorganization in which the Company acquires, in a
single transaction or series of related transactions, all or substantially all
of the assets of such other corporation or entity or fifty percent (50%) or more
of the voting power of such other corporation or entity or fifty percent
(50%) or more of the equity ownership of such other entity; (iv) to an entity as
a component of any business relationship with such entity for purposes of
(A) joint venture, technology licensing or development activities,
(B) distribution, supply or manufacture of the Company’s products or services or
(C) any other arrangements involving corporate partners that are primarily for
purposes other than raising capital; (v) to financial institutions or lessors in
connection with commercial credit arrangements, equipment financing or similar
transactions; or (vi) in exchange for the Exchange Notes as set forth in
Section 5.2(l); provided, that in the case of the foregoing clauses (i), (iii),
(iv) and (v), such arrangements shall have been approved by a majority of the
Board of Directors.

 

-28-



--------------------------------------------------------------------------------

(b) If the Company proposes to issue New Shares, it shall give the Purchaser
written notice thereof, describing the New Shares, the number thereof to be
issued, the purchase price therefor and the terms upon which the Company
proposes to issue the same. The Purchaser shall have 15 Business Days from the
date such notice is given to determine whether to purchase all or any portion of
the Purchaser’s pro rata share of such New Shares for the purchase price and
upon the terms specified in the notice by giving written notice to the Company
and stating therein the number of New Shares to be purchased.

(c) If the Purchaser has not elected to purchase all of the New Shares proposed
to be issued (within the time period for notifying the Company set forth above),
then the Company shall have 60 calendar days in which to complete the proposed
issuance of the portion of the New Shares not purchased by the Purchaser at a
price not less than that contained in the notice previously given to the
Purchaser and on terms and conditions not more favorable to the third party than
those contained in such notice. If, at the end of such 60-calendar day period,
the Company has not completed such issuance of New Shares, the Company shall no
longer be permitted to issue such New Shares pursuant to this Section 4.10
without again fully complying with all of the provisions of this Section 4.10.

4.11 Nasdaq Matters. The Company has, prior to the date hereof, obtained from
the NASDAQ Stock Market a valid exception under NASDAQ Rule 5635(f) from NASDAQ
Rules 5635(b), 5635(d) and 5640 and IM-5640 with respect to the issuance of all
of the Shares and the Common Shares in accordance with all of the terms and
conditions of the Transaction Documents (the “NASDAQ Exception”). Within one
(1) Business Day of the date hereof, in compliance with NASDAQ Rule 5635, the
Company shall cause to be mailed to all of the Company’s stockholders, at the
Company’s expense, a written notice, in form and substance reasonably
satisfactory to the Purchaser (the “Exception Notice”), alerting such
stockholders to the Company’s omission to seek the stockholder approval that
would otherwise be required in connection with the transactions contemplated by
this Agreement by virtue of the NASDAQ Exception, and indicating that the Board
of Directors has expressly approved the transactions contemplated by this
Agreement, including the issuance of the Preferred Shares to the Purchaser, and
that the audit committee of the Board of Directors has expressly approved the
Company’s request to the NASDAQ Stock Market for the NASDAQ Exception in
connection therewith. The Company shall comply with all requirements of the
National Association of Securities Dealers, Inc. with respect to the issuance of
the Common Shares. Promptly following the Purchaser’s written request, the
Company shall take all necessary actions, including without limitation,
complying with all requirements of the National Association of Securities
Dealers, Inc. and providing appropriate notice to NASDAQ with respect to the
Preferred Shares and the Common Shares in order to obtain the listing of the
Common Shares on the NASDAQ Stock Market as soon as reasonably practicable
following such request. Following the Closing and for so long as the Company
qualifies as a “Controlled Company” (as defined in the NASDAQ Listing Rules),
the Company shall comply with such requirements of the NASDAQ Stock Market as
shall permit the Company to rely on the “Controlled Company” exemption from the
requirements of NASDAQ Listing Rules 5605(b), (d) and (e), including without
limitation, complying with the disclosure requirements set forth in Instruction
1 to Item 407(a) of Regulation S-K of the Securities Act of 1933, as amended.

 

-29-



--------------------------------------------------------------------------------

4.12 Reservation of Common Stock. Following the Closing and until the filing of
the Common Stock Authorization Amendment with the Secretary of State of the
State of Delaware in accordance with Section 4.3, the Company shall at all times
reserve and keep available 19,377,086 of its authorized but unissued shares of
Common Stock (in each case as appropriately adjusted for any stock dividend,
stock split, reverse stock split, reclassification, stock combination or other
recapitalization occurring after the date hereof), solely for the purpose of
providing for the conversion of the Preferred Stock. Following the filing of the
Common Stock Authorization Amendment with the Secretary of State of the State of
Delaware in accordance with Section 4.3, the Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock,
solely for the purpose of providing for the conversion of the Preferred Stock,
such number of shares of Common Stock as shall from time to time equal the
number of shares sufficient to permit the full conversion of the Preferred Stock
issued pursuant to this Agreement in accordance with the terms of the
Certificate of Designations.

ARTICLE V

CONDITIONS TO CLOSING

5.1 Conditions to the Company’s Obligations. The Company’s obligation to
complete the purchase and sale of the Shares and deliver such stock certificates
to the Purchaser at the Closing shall be subject to the following conditions,
any one or more of which may be waived by the Company (to the extent legally
permissible):

(a) Payment of Purchase Price. The Company shall have received same-day funds in
the full amount of the purchase price for the Shares being purchased hereunder;

(b) Representations and Warranties True. The representations and warranties made
by the Purchaser shall be true and correct in all material respects as of the
Closing, except to the extent such representations and warranties expressly
related to any earlier date, in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date or after taking into account any changes contemplated by this Agreement;

(c) Compliance with Covenants. The Purchaser shall have performed and complied
in all material respects with all covenants and agreements contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing;

(d) Certificate. The Purchaser shall have delivered to the Company a certificate
executed by an officer of the Purchaser, dated as of the Closing Date, as to the
matters set forth in Sections 5.1(b) and 5.1(c) above; and

(e) Registration Rights Agreement. The Purchaser shall have executed and
delivered a Registration Rights Agreement in the form of Exhibit B attached
hereto (the “Registration Rights Agreement”).

5.2 Conditions to the Purchaser’s Obligations. The Purchaser’s obligation to
accept delivery of such stock certificate(s) and to pay for the Shares evidenced
thereby shall be subject to the following condition, any one or more of which
may be waived by the Purchaser (to the extent legally permissible):

(a) Representations and Warranties True. The representations and warranties made
by the Company shall be true and correct in all material respects as of the
Closing, except to the extent such representations and warranties expressly
related to any earlier date, in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date or after taking into account any changes contemplated by this Agreement;

 

-30-



--------------------------------------------------------------------------------

(b) Compliance with Covenants. The Company shall have performed and complied
with in all material respects all covenants and agreements contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing;

(c) Certificate. The Company shall have delivered to the Purchaser a certificate
executed by the chief executive officer of the Company, dated the Closing Date,
as to the matters set forth in Sections 5.2(a) and 5.2(b) above;

(d) Registration Rights Agreement. The Company shall have executed and delivered
the Registration Rights Agreement attached hereto as Exhibit B;

(e) Filing Evidence. The Company shall have delivered evidence satisfactory to
the Purchaser of the filing of the Certificate of Designations with the
Secretary of State of the State of Delaware;

(f) Shares. The Company shall have executed and delivered the Shares to the
Purchaser;

(g) Cash at Closing. The aggregate cash of the Company and the Subsidiary and
all other items included as cash or cash equivalents on the Company Financials
as of the Closing Date, before giving effect to (x) the payment obligations of
the Company pursuant to Section 8.3 and the Company’s costs and expenses
incurred in connection with the transactions contemplated hereby, (y) payments
by the Company in settlement of the litigation described in Section 5.2(m) below
and (z) payment by the Company of up to $880,000 in cash in connection with the
exchange and termination of the Exchange Notes referred to in Section 5.2(l)
below, shall be no less than approximately $500,000;

(h) Litigation. No action, suit, or proceeding shall have been initiated or
threatened for the purpose or with the probable or reasonably likely effect of
enjoining or preventing the consummation of the transactions contemplated hereby
or seeking material damages on account thereof;

(i) Exemption Notice. Ten (10) calendar days shall have elapsed from the date
the Company mailed the Exception Notice to its stockholders in accordance with
Section 4.11;

(j) Board of Directors. Each of the members of the Board of Directors and of the
board of directors of the Subsidiary immediately prior to the Closing shall have
delivered a letter of resignation, in form and substance satisfactory to the
Purchaser;

 

-31-



--------------------------------------------------------------------------------

(k) Officer Certifications. Each of the President and Chief Executive Officer of
the Company and the Chief Financial Officer of the Company shall have executed
and delivered to the Purchaser a certificate, dated the Closing Date, in the
form of Exhibit C hereto;

(l) Exchange Notes. The Company shall have terminated the Exchange Notes in
consideration for a combination of cash and shares of Common Stock on terms
reasonably acceptable to Purchaser;

(m) Philips Settlement Agreement. The Company shall have entered into a written
settlement agreement settling the lawsuit filed by Koninklijke Electronics N.V.
and Philips Solid-State Lighting Solutions, Inc. in the United States District
Court for the District of Massachusetts on March 26, 2012 (civil action no.
12-cv-10549) on terms reasonably acceptable to Purchaser;

(n) Expenses. The Company shall have paid, or made arrangements acceptable to
Purchaser for the payment of, certain costs and expenses of Purchaser incurred
in accordance with Section 8.3 hereof;

(o) Third Party Approvals. All material third party consents and approvals
required to be obtained for the transactions contemplated hereby shall have been
obtained and be in full force and effect as of the Closing;

(p) Invention Assignment Agreements. The Company and the Subsidiary shall have
obtained, in the form reasonably acceptable to Purchaser, written and
enforceable proprietary information and invention disclosure and Intellectual
Property Rights assignments from all Authors who are currently employed by or
providing services to the Company; and

(q) Directors and Officers Insurance. The Company shall have obtained directors
and officers insurance policies, including a six-year tail policy, on terms
reasonably acceptable to Purchaser.

ARTICLE VI

TERMINATION

6.1 Termination. This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the Closing:

(a) by mutual written consent of the Purchaser and the Company;

(b) by the Purchaser, if the Company shall have breached or failed to perform in
any material respect any of its obligations, covenants or agreements under this
Agreement, or if any of the representations and warranties of the Company set
forth in this Agreement shall not be true and correct to the extent set forth in
Sections 5.2(a) and 5.2(b), and such breach, failure or misrepresentation is not
cured to the Purchaser’s reasonable satisfaction within 10 days after the
Purchaser gives the Company written notice identifying such breach, failure or
misrepresentation;

 

-32-



--------------------------------------------------------------------------------

(c) by the Company, if the Purchaser shall have breached or failed to perform in
any material respect any of its obligations, covenants or agreements under this
Agreement, or any of the representations and warranties of the Purchaser set
forth in this Agreement shall not be true and correct to the extent set forth in
Sections 5.1(b) and 5.1(c), and such breach, failure or misrepresentation is not
cured to the Company’s reasonable satisfaction within 10 days after the Company
gives the Purchaser written notice identifying such breach, failure or
misrepresentation;

(d) by the Purchaser, or the Company, if the Closing shall not have occurred on
or before September 28, 2012 or such other date, if any, as the Purchaser and
the Company may agree in writing, except to the extent that the failure to
consummate the transactions contemplated by this Agreement arises out of or
results from the material breach of the party seeking to terminate; or

(e) by the Purchaser if the Company shall have materially breached its
obligations under Section 4.4 above.

6.2 Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability or obligation to the
Purchaser or the Company (or any of their respective directors, officers,
employees, stockholders, Affiliates, agents, representatives or advisors);
provided that no such termination shall relieve either party of liability for a
breach of this Agreement or fraud prior to the effective date of such
termination.

ARTICLE VII

INDEMNIFICATION

7.1 Survival. The representations and warranties contained herein, in any other
Transaction Document or in any certificate or other writing delivered pursuant
hereto or in connection herewith shall survive the Closing until the eighteen
(18) month anniversary of the Closing and any investigation or finding made by
or on behalf of the Purchaser or the Company; provided that the representations
and warranties in Sections 2.1, 2.2, 2.3, and 2.4 shall survive indefinitely or
until the latest date permitted by law and Section 2.15 shall survive for the
applicable statute of limitations period. The covenants and agreements contained
herein or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing indefinitely or for the shorter
period explicitly specified herein or therein. Notwithstanding the preceding
sentences, any breach of representation, warranty, covenant or agreement in
respect of which indemnity may be sought under this Agreement shall survive the
time at which it would otherwise terminate pursuant to the preceding sentences,
if written notice of the inaccuracy or breach thereof giving rise to such right
of indemnity shall have been given to the party against whom such indemnity may
be sought prior to such time.

7.2 Limits on Claims. The parties’ indemnification obligations under this
Agreement shall be subject to the following:

(a) Neither party shall have any obligation to indemnify or hold harmless the
other party unless, and only to the extent that, the aggregate amount of Losses
incurred by the such other party exceeds $50,000; and

 

-33-



--------------------------------------------------------------------------------

(b) Neither party shall have any obligation to make indemnification payments
hereunder that exceed in the aggregate $3,500,000.

In determining the foregoing thresholds and in otherwise determining the amount
of any Losses for which a party is entitled to assert a claim for
indemnification hereunder, the amount of any such Losses shall be determined
disregarding any materiality or similar qualifiers contained in this Agreement
or any other Transaction Document or in any other certificate or writing
delivered pursuant to this Agreement.

7.3 Indemnification by the Company. From and after the Closing Date, subject to
any applicable limitations set forth in Section 7.1 and Section 7.2, the Company
shall indemnify and hold the Purchaser and its affiliates, and their respective
officers, directors, stockholders, partners, managers, members, employees,
agents, and representatives (the “Purchaser Indemnified Parties”) harmless from
and against all claims, liabilities, obligations, costs, damages, losses and
expenses (including reasonable attorneys fees) of any nature (each a “Loss” and
collectively, “Losses”) arising out of or relating to any breach or violation of
the representations, warranties, covenants or agreements of the Company set
forth in this Agreement or any other Transaction Document or in any other
certificate or writing delivered by the Company pursuant to this Agreement (in
each case disregarding for this purpose any materiality, Material Adverse Effect
or similar qualifiers contained herein or therein).

7.4 Indemnification by the Purchaser. From and after the Closing Date, subject
to any applicable limitations set forth in Section 7.1 and Section 7.2, the
Purchaser shall indemnify and hold the Company and its affiliates, and their
respective officers, directors, stockholders, partners, managers, members,
employees, agents, and representatives (the “Company Indemnified Parties”)
harmless from and against all Losses arising out of or relating to any breach or
violation of the representations, warranties, covenants or agreements of the
Purchaser set forth in this Agreement or any other Transaction Document or in
any other certificate or document delivered by the Purchaser pursuant to this
Agreement (in each case disregarding for this purpose any materiality or similar
qualifiers contained herein or therein).

7.5 Procedure for Indemnification. Any party making a claim for indemnification
hereunder shall promptly notify the indemnifying party of the claim in writing,
describing the claim in reasonable detail, the amount thereof, and the basis
therefor; provided, however, that the failure to provide prompt notice shall not
relieve the indemnifying party of its indemnification obligations hereunder,
except to the extent that the indemnifying party is actually prejudiced by the
failure to give such prompt notice. The party from whom indemnification is
sought shall respond to each such claim within thirty (30) days of receipt of
such notice. No action shall be taken pursuant to the provisions of this
Agreement or otherwise by the party seeking indemnification until the later of
(i) the expiration of the 30-day response period (unless reasonably necessary to
protect the rights of the party seeking indemnification), or (ii) 30 days
following the termination of the 30-day response period if a response, received
within such 30 day period by the party seeking indemnification, requests an
opportunity to cure the matter giving rise to indemnification (and, in such
event, the amount of such claim for indemnification shall be reduced to the
extent so cured).

 

-34-



--------------------------------------------------------------------------------

7.6 Remedies Exclusive. Subject to Section 4.5 hereof and except with respect to
fraud, the remedies provided in this Article VII shall be the exclusive remedies
of the parties hereto after the Closing in connection with the transactions
contemplated by this Agreement, including without limitation any breach or
non-performance of any representation, warranty, covenant or agreement contained
herein or in any other Transaction Document or in any other certificate or
document delivered pursuant to this Agreement. Subject to Section 4.5 hereof and
except with respect to fraud, after the Closing, no party may commence any suit,
action or proceeding against any other party hereto with respect to the subject
matter of this Agreement, whether in contract, tort or otherwise, except to
enforce such party’s express rights under this Article VII. No officer,
director, employee or agent of the Company shall be personally liable in any
manner or to any extent (whether in contract or tort) under or in connection
with this Agreement. The limitation of liability provided in this Section 7.6 is
in addition to, and not in limitation of, any limitation on liability applicable
to any such person provided by law or by this Agreement or any other contract,
agreement or instrument.

7.7 Right of Set-Off. If the indemnifying party has not satisfied in cash any
indemnification obligation owed by them hereunder, the party seeking
indemnification may, at its discretion, satisfy the unpaid portion of such
obligation by, to the extent permitted by law, setting-off against any amounts
due and owing from the party seeking indemnification to the indemnifying party.

ARTICLE VIII

MISCELLANEOUS

8.1 Broker’s Fee. Each of the parties hereto hereby represents to the other
that, on the basis of any actions and agreements by it, there are no brokers or
finders entitled to compensation in connection with the sale of the Shares to
the Purchaser other than Canaccord Genuity Inc., which compensation shall be
borne by the Company and shall be paid upon the Closing. In addition, PCE
Valuations, LLC shall be compensated by the Company on or before the Closing for
rendering a fairness opinion with respect to the transactions contemplated by
this Agreement.

8.2 Assignment. This Agreement and the rights and obligations hereunder shall
not be assigned, delegated, or otherwise transferred (whether by operation of
law, by contract, or otherwise) without the prior written consent of the other
party hereto; provided, however, that Purchaser may, without obtaining the prior
written consent of the Company, assign, delegate, or otherwise transfer its
rights and obligations hereunder to any Affiliate of Purchaser who is an
“accredited investor” as set forth in Section 3.1 and agrees to be bound by the
terms and conditions of this Agreement. The Company shall execute such
acknowledgements of such assignments and collateral assignments in such forms as
Purchaser may from time to time reasonably request. Any attempted assignment,
delegation, or transfer in violation of this Section 8.2 shall be void and of no
force or effect. “Affiliate” means, in respect of any Person, any other Person
that is directly or indirectly controlling, controlled by, or under common
control with such Person or any of its Subsidiaries, and the term “control”
(including the terms “controlled by” and “under common control with”) means
having, directly or indirectly, the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities or by contract or otherwise.

 

-35-



--------------------------------------------------------------------------------

8.3 Expenses. Whether or not the transactions contemplated hereby are
consummated, (a) the legal, accounting, financing and due diligence expenses
incurred by the Purchaser in connection with such transactions will be borne by
the Purchaser; provided that upon the Closing, the Company shall pay such
expenses of the Purchaser up to a maximum of $250,000, and (b) the legal and
other costs and expenses incurred by the Company in connection with the
transactions contemplated hereby will be borne by the Company; provided that
such costs and expenses of the Company shall not exceed $750,000 in the
aggregate. The Company shall promptly, but in any event no later than two
(2) business days prior to the Closing, provide a detailed summary of the legal
and other costs and expenses incurred by the Company in connection with the
transactions contemplated hereby.

8.4 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

Nexxus Lighting, Inc.

124 Floyd Smith Drive, Suite 300

Charlotte, North Carolina

Attention: President and CEO

with copies to:

Lowndes, Drosdick, Doster, Kantor & Reed, PA

215 North Eola Drive

Orlando, Florida 32801

Attn.: Suzan A. Abramson, Esq.

Telecopy No.: 407-843-4444

Telephone No.: 407-418-6293

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 

  (b) if to the Purchaser, to:

RVL 1 LLC

177 Broad Street

Stamford, CT 06901

Attention: Robert V. LaPenta

 

-36-



--------------------------------------------------------------------------------

with a copy to:

Lowenstein Sandler PC

1251 Avenue of the Americas

New York, NY 10020

Attention: Marita A. Makinen, Esq.

or at such other address as may have been furnished to the Company in writing.

8.5 Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and Purchaser.

8.6 Headings. The headings of the various Sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

8.7 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

8.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of laws.

8.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. The submission of a signature page transmitted by facsimile
(or other electronic transmission, including pdf) shall be considered as an
“original” signature page for purposes of this Agreement.

8.10 Entire Agreement. This Agreement, the attached Exhibits and Schedules, the
non-disclosure agreement between the Company and the Purchaser, and the other
agreements, documents and instruments contemplated hereby and referenced herein
contain the entire understanding of the parties, and there are no further or
other agreements or understanding, written or oral, in effect between the
parties relating to the subject matter hereof, including but not limited to that
certain Letter of Intent, dated as of August 4, 2012, by and between the Company
and Aston Capital, LLC, unless expressly referred to herein.

8.11 Press Releases. Press releases shall be mutually agreed upon by the Company
and the Purchaser before they are externally distributed.

8.12 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person (other than the Purchaser Indemnified Parties and the Company Indemnified
Parties).

[Signatures appear on following page.]

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

COMPANY: NEXXUS LIGHTING, INC. By  

/s/ Michael Bauer

  Name: Michael Bauer   Title: Chief Executive Officer

 

PURCHASER: RVL 1 LLC By  

/s/ Robert V. LaPenta

  Name: Robert V. LaPenta   Title: Chief Executive Officer

 

[Signature Page to Investment Agreement]